Citation Nr: 0940069	
Decision Date: 10/22/09    Archive Date: 10/30/09

DOCKET NO.  07-15 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include posttraumatic stress disorder (PTSD), 
depression, and anxiety.


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel











INTRODUCTION

The Veteran served on active duty from January 1968 to 
January 1971, and has additional service in the Army National 
Guard from September 1977 to September 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2005 rating decision a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim of entitlement to service connection for 
PTSD.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2009).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of in-service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, his alleged in-service stressors must be established 
by official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  The Veteran contends that he has PTSD 
related to alleged in-service stressors incurred in the 
Republic of Vietnam, warranting service connection PTSD.  See 
38 C.F.R. § 3.304(f).  

The Veteran's service personnel records indicate that he was 
stationed in the Republic of Vietnam from February 4, 1969 to 
February 4, 1970.  His military occupational specialty is 
listed as machine account specialist, however, additional 
service personnel records indicate that the Veteran was 
trained as a helicopter mechanic and served as the same in 
the HHC 101st Airborne.  The Veteran's service personnel 
records, including his service separation form, show no 
awards or decorations for combat service.  Post-service 
treatment records show that the Veteran has received 
psychiatric treatment, and that he was diagnosed with anxiety 
and depression in 2001 and PTSD in February 2006.

The Veteran's claim has been denied on the basis that his 
alleged in-service stressors have not been verified.  The 
Board notes that the Veteran has not responded to requests by 
the RO for specific information as to his alleged in-service 
stressors.  However, the Veteran has described his alleged 
in-service stressors during VA treatment.  On VA examination 
in March 2004, the Veteran reported that was a helicopter 
mechanic crew chief stationed at Camp Eagle in the Republic 
of Vietnam.  The Veteran reported that he was asked to help 
take out snipers in trees around the air base.  The Veteran 
reported that he volunteered on "his three days" to go pick 
up body parts.  The Veteran reported that during intelligence 
movements into villages, he would encounter snakes tied up to 
harm service members.  The Veteran reported that he was in a 
dry river bed and almost killed three children as they came 
running over the riverbank.  The Veteran reported that he was 
involved in combat at Hamburger Hill for four days.  

There is at least one stressor, participation in combat at 
Hamburger Hill, that may be capable of verification, and an 
attempt at verification may be made on this basis.  

As there is no evidence that the Veteran engaged in combat, 
at least one of his alleged stressors must be verified by 
official service records or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 
128 (1997).  Because no attempt to verify stressors through 
the United States Army      & Joint Services Records Research 
Center (JSRRC) has yet been made, the RO should attempt to 
verify the listed stressors through JSRRC.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran another 
opportunity to supplement the record with 
any additional details concerning his 
alleged stressors, particularly the time 
period reflecting his service at Hamburger 
Hill in 1969 (i.e. day and month); the 
location of said occurrences; the names of 
individuals injured or killed; "buddy 
statements" containing verifiable 
information, to include time periods, 
regarding the events claimed as 
"stressors" during his military service; 
and any other information which could be 
used to substantiate the his claim.  Any 
responses, including negative responses, 
from the Veteran must be properly 
documented in the claims file.

The Veteran should be advised that this 
information is necessary to obtain 
supportive evidence of the claimed in-
service stressors and that he must be as 
specific as possible, because without such 
details an adequate search for verifying 
information cannot be conducted.

2.  Forward the Veteran's statement of 
alleged PTSD stressors, as well as copies 
of his service personnel records and any 
other relevant evidence, to the United 
States Army & Joint Services Records 
Research Center (JSRRC).  Request that 
JSRRC attempt to verify the alleged 
stressors.  A specific request should be 
made for the Veteran's unit history during 
the battle at Hamburger Hill, from May 10, 
1969 to May 20, 1969.  Any responses, 
including negative responses, from the 
JSRRC must be properly documented in the 
claims file.

3.  Thereafter, schedule the Veteran for a 
VA psychiatric examination for the purpose 
of ascertaining whether an acquired 
psychiatric condition, to include PTSD, 
depression, and anxiety, if found present, 
is related to service.

a. Prior to the examination, specify for 
the examiner the in-service stressor or 
stressors that it is determined is/are 
established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered for 
the purpose of determining whether the 
Veteran was exposed to one or more in-
service stressors.

b. The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD. The 
examination report should include a 
detailed account of all pathology present.  
Any further indicated special studies, 
including psychological studies, should be 
accomplished.

c. If a diagnosis of PTSD is appropriate, 
the examiner should specify:  (1) whether 
each alleged in-service stressor found to 
be established by the evidence of record 
was sufficient to produce PTSD; (2) 
whether the remaining diagnostic criteria 
to support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a link 
between the current symptomatology and one 
or more of the in-service stressors found 
to be established by the record and found 
to be sufficient to produce PTSD by the 
examiner.  

d. If the examination results in 
psychiatric diagnoses other than PTSD, 
specifically anxiety or depression, the 
examiner should offer an opinion as to the 
etiology of the non-PTSD psychiatric 
disorder, to include whether it is at 
least as likely as not that any currently 
demonstrated acquired psychiatric 
condition other than PTSD, specifically 
depression or anxiety, is related to the 
Veteran's military service.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

The Veteran should be advised of the 
consequences of his failure to report for 
a scheduled examination, pursuant to 38 
C.F.R. § 3.655 (2008).  The file must be 
properly documented regarding any 
notifications to the Veteran as to the 
scheduled examination.

4.  Readjudicate the Veteran's claim of 
entitlement to service connection for an 
acquired psychiatric condition, to include 
PTSD, depression, and anxiety.  If the 
action remains adverse to the Veteran, 
provide the Veteran with a Supplemental 
Statement of the Case and allow an 
appropriate opportunity to respond 
thereto.  Thereafter, return the case to 
the Board.

The Board intimates no opinion as to the outcome of this 
case. The appellant need take no action until so informed. 
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


